Citation Nr: 1403453	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  06-08 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a bilateral knee disability. 

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a right foot disability. 

5.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In December 2006, the Veteran testified before the Board at a hearing held at the RO.  A copy of the hearing transcript has been associated with the record.

This case was previously before the Board in August 2007 and in November 2010, at which time the Board remanded the claims for further development.  

In a June 2012 decision, the Board denied entitlement to service connection for a low back disability, a bilateral knee disability, a right foot disability and a bilateral hip disability.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a January 2013 Order pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary (parties), the Court vacated and remanded the Board's decision.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that additional development is again warranted with respect to the Veteran's claims.

In an October 2010 statement, the Veteran's representative asserted that the service treatment records that were obtained by VA were incomplete.  As noted in the January 2013 JMR, a review of the record indicates that the Veteran's service treatment records are incomplete as the existing service treatment records associated with the claims file are devoid of any medical treatment records despite the fact that the Veteran served on active duty for approximately three years.  The JMR also noted that the existing service treatment records associated with the claims file are blank records that have "temporary" written on the side of the documents.  Additionally, while there are multiple copies of the entrance and separation examinations and medical history reports, there are no records reflecting treatment for any condition during the Veteran's three years of active duty service.  The Veteran notably earned a Bronze Star Medal and reported that he sustained an upper arm injury in 1968 and was treated for a broken foot twice during service.

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  As the Veteran had active service from October 1965 to August 1968, further development is required to attempt to obtain these service treatment records.  38 U.S.C.A. § 5103A (b), (c) (West 2002); 38 C.F.R. § 3.159(c) (1)-(3) (2013).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC should make efforts to obtain the Veteran's service treatment records from his active service from October 1965 to August 1968.  The National Personnel Records Center (NPRC) should be contacted as one possible source of the records.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c) (2).  The evidence obtained, if any, should be associated with the claims file.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 3).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


